UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2322


GLEN ROANE, an individual,

                    Plaintiff - Appellant,

             v.

UNITED AIR LINES, INC.; CONTINENTAL AIRLINES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01004-AJT-TCB)


Submitted: September 27, 2018                                     Decided: October 5, 2018


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Brent Kendall, WAYNE B. KENDALL, P.C., Fayetteville, Georgia, for
Appellant. Donna M. Melby, PAUL HASTINGS LLP, Los Angeles, California, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen Roane appeals the district court’s order granting summary judgment in favor

of the Appellees on Roane’s claims of race discrimination, retaliation, and breach of

contract. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Roane v. United Air Lines, Inc., No.

1:16-cv-01004-AJT-TCB (E.D. Va. Oct. 12, 2017). We also deny the Appellees’ motion

to strike portions of Roane’s reply brief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2